Appeal by the employer and carrier from an award of disability compensation. The board based the award upon findings that claimant was exposed to and inhaled irritants in his employment; that, as a result he developed irritative bronchitis with coughing and emphysema, an occupational disease which, in turn, activated a dormant tuberculosis, Appellants contend that such findings are unsupported by substantial evidence. Claimant was employed for more than 20 years in the employer’s wire plant. "His duties required him to handle steel wires passing through open tanks containing acids and various chemicals. There is evidence that in the various processes on which claimant worked smoke and irritating fumes were given off, and claimant testified that they caused him to cough violently and to raise blood. While there is a conflict of medical evidence, the medical evidence as a whole provides a substantial basis for a finding that the irritative bronchitis was an occupational disease causally related to claimant’s work. There is adequate medical opinion that claimant had a previous inactive tuberculosis which was activated or aggravated by the bronchitis. Claimant originally filed a claim 'based (on silicosis and later abandoned the silicosis claim. This does not foreclose him. from developing the facts as they existed, and has a bearing only upon credibility given to the evidence produced. We think the record presents clear questions of fact for the board’s final determination. The case of Matter of Detenbeck v. General Motors Corp. (309 N. Y. 558) is not controlling here. In this ease claimant’s disability is not caused solely by the aggravation of a condition which is not occupational in nature. The board has found that claimant contracted irritative bronchitis, an occupational disease, because of a distinctive feature of claimant’s work, and that such disease is the thing which activated the tuberculosis, so that both are linked to his employment. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ.